—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Substantial evidence supports the determination finding petitioner guilty of violating prison disciplinary rules prohibiting inmates from possessing controlled substances (7 NYCRR 270.2 [B] [14] [in]) and unauthorized medications (7 NYCRR 270.2 [B] [14] [v]). Petitioner admitted his guilt to the latter charge and, as to the former, the detailed misbehavior report and petitioner’s own testimony adequately establish that correction officers found several pills of prescribed medication (i.e., controlled substances) on petitioner’s person during a pat frisk. Petitioner’s explanation in defense of the charge, that the pills were to be given to another inmate who was extorting him, lacked evidentiary support but, in any event, presented a credibility issue for the Hearing Officer to resolve (see, Matter of Foster v Coughlin, 76 NY2d 964, 966). The procedural issues advanced by petitioner have been examined and found to be either unpreserved for our review or lacking in merit.
Mikoll, J. P., Mercure, Crew III, White and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.